DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 19 March 2021.

Response to Amendment
Claims 1, 12, and 15 have been amended. Claims 1-4, 7-12, and 15 are pending. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 March 2021, with respect to claim 1 have been fully considered and are persuasive (Remarks, p. 9/14, lines 6-14).  The rejection of claim 1 under 35 USC 102 has been withdrawn. Since Applicant’s arguments regarding the rejections of claims 12 and 15 are the same as those regarding claim 1 (Remarks, p. 10-11/14), the rejections of claims 12 and 15 under 35 USC 102 are also withdrawn. In addition, Applicant’s arguments with respect to claims 9-11, rejected in the prior action for non-statutory double patenting (Non-Final Rejection filed on 22 December 2020), are persuasive (Remarks, p. 12-13/14). Accordingly, the rejections of claims 9-11 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wesley L. Austin on 3 May 2021.

Claim 9
Line 8: “wherein the at least one filter screen separates the inner chamber from the outer chamber, and”
Claim 11
Line 4: “at least one recessed rim having a profile lying within the profile of the outer rim;”
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by Applicant:
The drawings are objected to because view numbers must be preceded by “FIG.” and not “Figure.” See 37 CFR 1.84 (u)(1) and MPEP 608.02 (V)(u).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-4, 7-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4, 7-12, and 15. The concept of a device, comprising a defrothing portion; an air vent comprising a recess formed on an outer surface of the defrothing portion and a vent channel extending into an interior of the defrothing portion, the recess comprising a recess wall enclosing a recessed surface extending to the vent channel; a membrane positioned within the recess on the outer surface of the defrothing portion, the membrane being formed to engage the recess wall and the recessed surface, the membrane sealing the air vent, the membrane being formed of a material 
In addition, the concept of a device, comprising a frame having an inlet port extending into the frame and an outlet port extending out of the frame; a defrothing portion to separate froth entering through the inlet port into a coalesced fluid and air, the coalesced fluid being directed to the outlet port; an air vent extending to an outer surface of the frame to vent the air, the air vent comprising a recess formed on the outer surface of the frame and a vent channel extending into an interior of the frame, the recess comprising a recess wall enclosing a recessed surface extending to the vent channel; a membrane positioned within the recess on the outer surface of the frame, the membrane being formed to engage the recess wall and the recessed surface, the membrane sealing the air vent and being formed of a material to prevent fluid from passing therethrough and to allow the air to pass therethrough; a labyrinth formed on the outer surface of the frame with an opening at the recess wall, the labyrinth to interface with the membrane at the opening of the recess wall, the labyrinth being in fluidic communication with the air vent through the membrane; and a cover positioned over the membrane and at least a portion of the labyrinth (claim 12) is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a method, comprising receiving froth in a defrothing portion, the defrothing portion separating the froth into coalesced fluid and air; directing the coalesced fluid out of the defrothing portion; venting air through an air vent extending out of the defrothing portion, the air vent comprising a recess formed on an outer surface of the defrothing portion and a vent channel extending into an interior of the defrothing portion, the recess comprising a recess wall enclosing a the membrane being formed to engage the recess wall and the recessed surface, the membrane sealing the air vent, the membrane being formed of a material to prevent fluid from passing therethrough; venting the air through a labyrinth formed on the outer surface of the defrothing portion with an opening at the recess wall, the labyrinth to interface with the membrane at the opening of the recess wall, the labyrinth being in fluidic communication with the air vent through the membrane; and sealing the air vent and at least a portion of the labyrinth with a cover positioned over the membrane and the at least a portion of the labyrinth (claim 15) is considered to define patentable subject matter over the prior art.
The invention provides a device for coalescing the fluid of a froth that facilitates the venting of air but minimizes fluid loss while venting air to the atmosphere ([0018]) in a configuration that is simpler than the prior art.
The closest prior art is regarded to be Ishizawa et al. (US 2010/0013896 A1), which discloses (Fig. 6) a cartridge body 10 ([0055]) with a holding chamber 370 ([0065]) (i.e., a defrothing portion) comprising recessed bottom face 70a of a vapor-liquid separation chamber 70 (i.e., a recess) ([0055]) with a communication hole 322 (Fig. 10; [0072]) that communicates with the holding chamber 370 via a connection path comprising spaces 320, 330, 340, 350, 360 (i.e., a vent channel extending into an interior of the defrothing portion) ([0072]), the vapor-liquid separation chamber 70 comprising walls enclosing a recessed surface extending to the vent channel, a membrane 71 that permits vapor to pass but not liquid (i.e., the recess comprising a recess wall enclosing a recessed surface extending to the vent channel; a membrane positioned within the recess on the outer surface of the defrothing portion; the membrane being formed of a material to prevent fluid from passing therethrough) ([0066]), a serpentine passage 310 that communicates with the vapor-liquid separation chamber 70 ([0071]) (i.e., a labyrinth formed on the outer surface of the defrothing portion with an opening at the recess wall; the Ishizawa teaches that the membrane interfaces the vapor-liquid separation chamber 70 at a ledge 70b ([0055]) that is part way up the analogous recessed wall of the chamber 70, so Ishizawa does not teach or suggest a membrane being formed to engage the recess wall and the recessed surface, the membrane sealing the air vent, and it is unclear if the membrane interfaces with the membrane at an opening of the recess wall. The skilled practitioner would not have found it prima facie obvious to modify Ishizawa to use a membrane formed to engage the recess wall and the recessed surface since this configuration would require the elimination of the vapor-liquid separation chamber 70.
Other close prior art is Igarashi (US 2015/0283815 A1), which discloses an ink tank 100 (Fig. 5; [0041]) (i.e., a device comprising a defrothing portion); first through holes 128 connected to atmosphere communicating channels 126 ([0095]), wherein the first through holes 128 are recessed with respect to exterior of the atmosphere communicating channels 126, as shown in the annotated details from Figs. 5 and 11 (i.e. an air vent to vent the air from the defrothing portion, the air vent comprising a recess formed on an outer surface of the defrothing portion); semipermeable film 133 applied to the first through-hole 128 which blocks passing of an ink through it and allows a gas to pass through ([0097]) (i.e., a membrane positioned within the recess on the outer surface of the defrothing portion, the membrane sealing the air vent, the membrane being formed of a material to prevent fluid from passing therethrough); a labyrinth 129 ([0095]) (i.e. a labyrinth formed on the outer surface of the defrothing portion, the labyrinth being in fluidic communication with the air vent through the membrane); and a film 134 (i.e. a cover) positioned over the first through hole 128 and the labyrinth 129 ([0097]) (i.e. a cover positioned over the membrane and at least a portion of the labyrinth). However, Igarashi does not teach or suggest a membrane that is formed to engage a recess wall and a recessed surface, or a Igarashi would not be easily or obviously modified to provide this configuration.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772